Case: 20-10444     Document: 00516357657         Page: 1     Date Filed: 06/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       June 15, 2022
                                  No. 20-10444
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Oscar Fierro-Alvarado,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-276-4


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Oscar Fierro-Alvarado pleaded guilty to one count of conspiracy to
   possess methamphetamine with intent to distribute and was sentenced to 235
   months of imprisonment and four years of supervised release. On appeal, he
   challenges conditions of supervised release numbers four and eight imposed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10444      Document: 00516357657           Page: 2     Date Filed: 06/15/2022




                                     No. 20-10444


   in the written judgment, arguing that there is a conflict between the oral
   pronouncement and the written judgment.            The challenged conditions
   require Fierro-Alvarado to “support [his] dependents and meet other family
   responsibilities” and to “not frequent places where controlled substances are
   illegally sold, used, distributed, or administered.” The Government has filed
   a motion to reform the judgment to omit the challenged conditions and
   affirm. Alternatively, the Government requests an extension of time to file
   its brief.
           Inclusion of the two challenged conditions in the written judgment
   conflicts with the oral pronouncement of sentence. See United States v.
   Diggles, 957 F.3d 551, 559-63 & n.5 (5th Cir.) (en banc), cert. denied, 141 S. Ct.
   825 (2020); United States v. Mireles, 471 F.3d 551, 558 (5th Cir. 2006).
   Accordingly, Fierro-Alvarado’s sentence is VACATED in part and
   REMANDED to the district court to amend the written judgment to
   remove conditions four and eight. In all other respects, the judgment is
   AFFIRMED. The Government’s motion to reform the judgment or,
   alternatively, to extend the time to file a brief is DENIED as MOOT.




                                           2